Citation Nr: 1539768	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the VA RO that granted service connection for MDD and assigned an initial 50 percent disability rating.

The Appellant is the Veteran's spouse and designated payee.  She has been prosecuting this appeal on behalf of the Veteran.

This case was most recently before the Board in May 2012, when the Board denied the Appellant's claim of entitlement to a disability rating in excess of 50 percent for the Veteran's MDD.  The Appellant appealed the May 2012 decision to the United States Court of Appeal for Veterans Claims (Court).  Pursuant to a May 2013 Joint Motion for Remand (Joint Motion), the Court vacated the Board's May 2012 decision and remanded the Veteran's claim to the Board.  


FINDING OF FACT

The Veteran's MDD alone, without regard to his non-service-connected dementia, is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not caused either occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for MDD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Furthermore, no notice deficiencies have been noted as a result of the appeals of this case to the Court.  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with examinations addressing his MDD in January 2005, August 2006, and August 2007.  Additionally, expert opinions from January 2012 and April 2015 have distinguished the symptoms attributable to the Veteran's MDD from those associated with the Veteran's non-service-connected dementia.  The Board, with the exceptions discussed in greater detail below, finds that the examiners reviewed the Veteran's claims file and past medical history and rendered appropriate opinions consistent with the evidence of record.  Moreover, the Veteran,  his spouse, and their representative have not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Appellant contends that the Veteran is entitled to an initial rating in excess of 50 percent for MDD.

As an initial matter, the Board notes that the Veteran suffers from psychiatric impairment not only as the result of his service-connected MDD, but also as the result of a cognitive disorder, which has been diagnosed as dementia and/or a traumatic brain injury (TBI), for which the Veteran has separately sought and been denied service connection.  The Board acknowledges that as a general rule, it cannot differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  In this case, however, as will be discussed in greater detail below, the medical evidence of record clearly differentiates between the symptomatology that the Veteran suffers as a result of his MDD and that which he suffers as a result of his non-service-connected cognitive disorder.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been considered, but as discussed below, the evidence does not support the assignment of a staged rating during the appeal period.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating applies when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 70 percent evaluation applies when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating applies when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the Veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2015).  

Turning to the facts in this case, the Veteran's claim of entitlement to service connection for depression was filed in April 2004.  Psychiatric treatment notes from 2004 document cognitive and emotional problems.  In August 2004, the Veteran became violent and killed his dog.  The Veteran felt remorse and worried about his inability to control his anger.  The Veteran was treated for psychiatric and cognitive problems, and it was noted that the Veteran suffered from dementia.  In November 2004, a psychiatric treatment note indicated that the Veteran had not recently had serious depressive symptoms, violent thoughts, or delusions.  The Veteran and the Appellant reported that he was doing very well.

The Veteran was afforded a VA examination in January 2005.  The Veteran's complaints included anxiety, depression, and difficulty coping with stressors.  He indicated that he had experienced episodes when he did not want to leave the house due to anxiety and panic attacks.  A history of poor interpersonal relationships was also noted.  Other symptoms included loss of energy, loss of interest, and difficulty being around other people.  With respect to work, the Veteran reported that he quit working a few years prior due to a host of issues, including his anxiety, depression, and interpersonal problems.  It was noted that psychological testing in 2003 showed dementia along with some anxiety and depression.

A mental status examination revealed that the Veteran was neatly groomed and dressed.  Though his thoughts were tangential, there was no pressured speech, flight of ideas, or loose associations.  There was no evidence of hallucinations or delusions.  There was also no evidence of current suicidal or homicidal ideation, although the Veteran had such thoughts in the past.  It was noted that the Veteran had panic attacks varying in frequency.  The Veteran's judgment was described as fair, and his insight as very poor.  Intelligence was below average, and it was noted that the Veteran had a history of mild dementia.  A GAF score of 40 was assigned.

In a March 2005 treatment record, it was noted that the Veteran was behaviorally doing somewhat better.  Again, there were no serious depressive symptoms or violent thoughts observed .  There was no gross evidence of psychotic symptoms and no suicidal or homicidal ideation.  Concentration and focus were better on the new medication combination.  An April 2005 treatment note indicated that in addition to his dementia, the Veteran had recently gone through opiate withdrawal when his morphine did not arrive as expected, and he became very ill.  The pharmacist noted that the incident with the morphine showed that the Veteran needed 24-hour supervision.

In April 2005, the Veteran stated that his wife had to help him with his activities of daily living, such as by reminding him to shower and eat.  The Veteran indicated that he easily became temperamental when distressed.  The Veteran had difficulty handling rejection and making decisions, and he often misinterpreted people.

In May 2005, the Appellant observed that the Veteran was very difficult when he was not on morphine.  He had to be told to shower and change his clothes.  At times, the Appellant had to make him get out of bed; otherwise he would not get up.  The Veteran did not like to be around people, and the Appellant had to accompany him on outings.  The Veteran forgot what people had told him and it was difficult to explain things to him.

A May 2005 treatment note indicated that the Veteran was feeling exhausted and depressed after a recent heart attack.  He had intense pressure from his living situation and his cognitive impairment from dementia.  He had thoughts about death since his heart attack but no suicidal intent or plans.  There were no psychotic symptoms or violent thoughts noted.  

In October 2005, a doctor found that the Veteran was incompetent by reason of his dementia.  The dementia caused decreased cognition, mood instability, and poor judgment.  No mention was made of MDD.

In December 2005, the Veteran reported that he was stable from a mood, irritability, and cognitive point of view.  Both the Veteran and the Appellant were pleased with the Veteran's psychiatric progress.  He had some grief issues related to his father's recent death and his mother's behavior with regard to the will and inheritance.  He still had problems with concentration but was able to run a website and to read news each morning.

During a June 2006 hearing before RO personnel, the Veteran testified that he never left home by himself and had no friends.  The Veteran reported that he went to restaurants on occasion, but only when he believed that there were not likely to be many other people there.  He indicated that he used to be a painter, but he was no longer working.  He claimed that he quit working due to problems with other people and because he fell frequently.  The Appellant reported that she did not like leaving the Veteran in the home by himself because she was afraid that he would hurt himself.

In February 2006, it was noted that the Veteran had chronic residual deficits due to TBI.  In July 2006, the Veteran reported difficulty naming things, and this had been worsening over the last couple of months.  He reported that his depression was worse on some days as were his panic attacks, but he allowed that the day to day anxiety was much better.  His affect was flexible and his mood was depressed.  There was no gross evidence of psychotic symptoms.  There was no suicidal or homicidal ideation.  Thinking was logical and speech was normal for rate and rhythm.  Insight and judgment were fair.  The assessment was TBI and depression.  The Veteran also attended some anger management group sessions.

The Veteran was afforded an additional VA examination in August 2006.  The Veteran reported that he could not tolerate stress.  His concentration was fair.  Other symptoms included anxiety, irritability, sadness, and decreased energy and interest.  The Veteran reported that he was not working, and he had no friends.  The examiner also noted that the Veteran's physical health was poor.  Upon mental status examination, the examiner noted that the Veteran was alert and oriented, but he made no eye contact and was somewhat disheveled in appearance.  The Veteran stated that he was extremely anxious and could not cope with stress.  The examiner found no evidence of loose associations, flight of ideas, delusions or hallucinations.  The Veteran's mood was described as tense and his affect was appropriate.  The Veteran denied current suicidal or homicidal ideation.  While recent and remote memory was found to be adequate, insight and judgment were determined to be marginal, as was the Veteran's intellectual capacity.  A diagnosis was deferred in order to provide the Veteran with neuropsychological testing.  

The Veteran underwent neuropsychological testing in August 2007.  As a result of this testing, the Veteran was diagnosed with severe depression and cognitive disorder, not otherwise specified.  It could not be determined if the Veteran's current cognitive deficits were attributable to the head trauma he reported while in the Navy.  A GAF score of 35 based on cognitive functioning and depression was assigned.  After these results, the August 2006 examiner determined that the Veteran's cognitive disorder was not secondary to any depression.  In his opinion, the GAF score attributable to the service-connected depression alone was 50.

In May 2007, the Veteran displayed some paranoia, for instance by asking if a hole in an air vent was a camera.  In the past, he asked if sessions were being recorded.  In June 2007, the Veteran and the Appellant reported that the Veteran was doing well.  He had occasional bouts of anger but was able to cool down and did not throw things as he had in the past.  His depressive episodes were comparatively fairly short.  He denied serious depressive symptoms or violent thoughts.  There were no suicidal or homicidal thoughts and no gross evidence of psychotic symptoms.  In July 2007, symptoms of depression, hopelessness, and irritability were noted, while in September 2007 a GAF score of 55 was assigned.  In October 2007 the Veteran was noted to be doing pretty good, with more energy and he was noted to be involved in more activities.  In November 2007, the Veteran and the Appellant wrote letters stating that the Appellant had to help him with many of his activities of daily living.  

A November 2007 psychiatric treatment record notes that a cerebellar brain injury was evident on MRI and was associated with the Veteran's depression and motor and cognitive deficits.  The examiner noted that the cerebellar injury caused and worsened the depression and would not get better.  The examiner also found the Veteran to be completely disabled.  During the latter part of 2007, the Veteran revealed that he was experiencing anxiety due to his mother's illness.

The Appellant stated that the Veteran's mother had experienced a stroke, and this worsened the Veteran's depression.  He spent a great deal of time alone with headphones on, playing guitar.  At times he broke down, crying uncontrollably.  He worried about money all the time.  He had severe weekly panic attacks.  He had physical problems as well.  The Appellant had to assist him with his activities of daily living.  The Veteran did not like to leave the house and had no social life. 

In 2008, occasional suicidal ideation with no plans was reported.  In March 2008, the Veteran reported that his mother had died.  For the most part, however, suicidal and homicidal ideations were denied.  During an April 2008 individual therapy session, the Veteran reported that he spent a lot of time in bed and had to work to force himself out of bed.  A May 2008 statement from the treating physician at the VA TBI clinic noted that he had been following the Veteran for his TBI.  The clinician indicated that the Veteran's TBI prevented him from performing the mental tasks required to get or keep substantially gainful employment.

Improved motivation and energy were noted in July 2008.  In August 2008, the Veteran reported that he was "happier now than [he had] even been in [his] life."   The Veteran and the Appellant were more financially secure since he had been approved for disability.  He was involved with music and said that he had finally found something which made him happy.  He was no longer sleeping all the time.  He and his wife were also reportedly getting along better.  

In September 2008 the Veteran was incarcerated following his conviction of first degree sexual exploitation of a minor, and he remains incarcerated until the present day.  

Since the Veteran appeared to have cognitive problems as a result of TBI and dementia in addition to his depression, which greatly affected his functioning, the Board, in November 2011, requested a medical opinion to determine whether it was possible to differentiate the symptoms of the Veteran's non-service connected dementia from those of his service connected depression.  

In January 2012, a psychiatrist noted that the evidence did not show TBI, but rather it showed cerebellar degeneration due to alcohol and drug abuse.  In the opinion of the expert psychiatrist, the primary problem leading to the Veteran's difficulties in work and activities of daily living was cerebellar degeneration.  This may well have been aggravated by medications as well as stressors.  It was noted that the Veteran significantly improved upon the resolution of financial stressors and a change in family dynamics.  

In the opinion of the expert psychiatrist, limitations of memory and neurological function were more likely than not due to cerebellar degeneration.  The cerebellar degeneration was more likely than not due to alcohol and drug abuse.  Depression and the "sick role" appeared to have been psychological responses to contemporaneous stressors.  Upon their reduction and a reduction in medications symptoms lessened and function improved.  The psychiatrist explained that while depression can cause pseudo-dementia, observed neuropathology, that is, cerebellar degeneration, is a more parsimonious explanation.  

In the opinion of the expert psychiatrist, the limitations that the Veteran and the Appellant described, and the Veteran's reliance on the Appellant, were more than 90-percent related to the Veteran's non-service connected cerebellar neuropathology.  The cerebellar degeneration was noted to cause mood symptoms along with many psychological stressors.  

Upon analysis of this evidence, in May 2012, the Board denied the Appellant's claim of entitlement to a disability rating in excess of 50 percent for the Veteran's MDD.  As noted above, the Appellant timely appealed this decision to the Court, which vacated the Board's May 2012 decision in May 2013 and remanded the case for compliance with a Joint Motion for Remand.  The Joint Motion specifically found that the January 2012 psychiatric opinion did not explicitly differentiate between which symptoms were due to the Veteran's service-connected MDD and those that were due to his non-service-connected TBI.  The Court instructed the Board to request clarification regarding which specific symptoms arose from the Veteran's service-connected psychiatric condition.  

The Board solicited such an opinion in April 2015, and an expert opinion was rendered that month.  In that opinion, a psychiatrist, following review of the Veteran's claims file, noted that the Veteran experienced difficulties in essentially all activities of daily living, including bathing, self-feeding, cooking, and housework.  These difficulties were of a severity that the Veteran was essentially unable to be left home alone.  The Appellant also described serious difficulties with the Veteran's judgment, for example, allowing strangers into the home and starting fires.  The psychiatrist found that such symptoms were clearly due to the Veteran's impairment of cognition that had been diagnosed as dementia.  The psychiatrist noted that while depression could result in transient problems, but not years of impairment to the degree reported by the Appellant.  The psychiatrist noted that such a finding was consistent with the 2003 results of neuropsychological testing of the Veteran.

The psychiatrist noted that symptoms of depression noted in the Veteran included sadness, low motivation, difficulty enjoying previously-pleasurable activities, and suicidal preoccupations.  Typically, the psychiatrist noted, these symptoms were relatively transient and usually responded to psychiatric treatment interventions, as had been noted in the Veteran's progress notes.  The psychiatrist noted that dementia is not typically responsive to psychiatric treatment interventions, and the psychiatrist did not observe evidence that the Veteran was treated for dementia per se (for example, taking part in a trial of Aricept).

With regard to the Veteran's specific symptoms, the psychiatrist noted that situational depression, sadness, suicidal ideation, and panic attacks were symptoms of depression.  Anxiety, irritability, loss of energy, and loss of interest were symptoms of both depression and dementia.  Difficulty coping with stressors, social withdrawal and detachment, poor focus and concentration could be from depression or dementia.  Impaired judgment, poor interpersonal relationships, poor focus, and poor concentration were attributable to dementia.  In sum, the psychiatrist found that after reviewing the Veteran's treatment records, the results of neuropsychological testing, and statements from the Appellant, the vast majority of the Veteran's impairments were best explained by the Veteran's non-service-connected dementing process.  

Turning now to an analysis of the evidence of record, the evidence clearly demonstrates that the Veteran is profoundly impaired, both occupationally and socially.  The Board further finds that the medical evidence of record differentiates between the symptomatology associated with his service-connected MDD and the symptomatology associated with his non-service-connected cognitive impairment, and it shows, as stated by the April 2015 expert psychiatrist, that the "vast majority" of the Veteran's impairment is associated with the Veteran's non-service-connected cognitive disability.  Specifically, the Board, pursuant to the findings of the April 2015 psychiatrist, attributes the Veteran's impaired judgment, poor interpersonal relationships, poor focus, and poor concentration to dementia alone.  

With that said, even attributing the remainder of the Veteran's symptoms to his service-connected MDD, the Veteran has not shown, solely as a result of his service-connected MDD, either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal.  

With regard to the Veteran's occupational impairment, while the Board notes that the Veteran is not employed, as noted above, the Veteran's impaired judgment, poor interpersonal relationships, poor focus, and poor concentration primarily impair the Veteran's occupational ability, and such symptoms are the result of his non-service-connected dementia, rather than his service-connected MDD.  Clinicians have similarly associated the Veteran's occupational impairment with his non-service-connected cognitive impairment - for example, in May 2008, the Veteran's treating physician from the TBI clinic indicated that the Veteran's TBI (which again is a non-service connected disability) prevented him from performing the mental tasks required to get or keep substantially gainful employment.  Similarly in January 2012, a psychiatrist noted that the primary problem leading to difficulties in work and activities of daily living was cerebellar degeneration.  Again in April 2015, a psychiatrist noted that the vast majority of the Veteran's impairments were best explained by the Veteran's non-service-connected dementing process.  In sum, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 70 or 100 percent rating solely as a result of his service-connected MDD.  The Veteran's symptom picture associated with his MDD has otherwise largely focused on mood disturbances and anxiety, which, while significant, the Board finds do not rise to a level of severity associated with a 70 percent or 100 percent level of occupational impairment.  In sum, the Board finds that the weight of the evidence of record does not support a finding that the Veteran has experienced the severity of occupational impairment that is associated with either a 70 percent or 100 percent rating solely as a result of his service-connected MDD.   

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time solely as a result of his service-connected MDD.  The Board notes that the Veteran is married, and indeed, the Appellant has pursued the instant appeal on the Veteran's behalf for years.  This long-enduring relationship shows that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with the social impairment of a 70 percent rating).  Additionally, in April 2015, a psychiatrist not only associated the "vast majority" of the Veteran's impairment with his non-service-connected cognitive disability, but the psychiatrist specifically associated the Veteran's poor interpersonal relationships with his non-service-connected dementia.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time solely as a result of his service-connected MDD.   

In making this determination, the Veteran's GAF scores, ranging from 35 to 55, have been considered.  The Board notes that the score that establishes the lower end of this range was recorded in August 2006, and it did not separate the Veteran's impairment as a result of his service-connected disability from his non-service-connected symptoms.  In August 2006, a GAF score of 50 was assigned based on the Veteran's service-connected MDD alone.  The Board finds that this score, which is reflective of serious-to-moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, is consistent with the currently-assigned 50 percent rating.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 50 percent for the Veteran's MDD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran has experienced exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned rating for the level of impairment associated with his MDD.  The Veteran does not have any symptoms from his service-connected MDD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's MDD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the MDD-related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluation is adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  The Veteran previously filed a claim for TDIU which was denied in a 2009 rating decision, which was not appealed.  Since that time, neither the Veteran, nor the appellant, has suggested that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected depression.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   


ORDER

An initial disability rating in excess of 50 percent for MDD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


